DETAILED ACTION
Claims 1 – 20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/31/2019, 3/20/2020 and 9/8/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al (US 2016/0178464, hereinafter referred to as Burns) in view of Longley Jr et al (US 2017/0267361, hereinafter referred to as Longley).
As per claims 1, 8 and 15:
Taking claim 1 as exemplary: Burns discloses a method for monitoring component integrity during operation of an engine, comprising: obtaining, at an engine controller, usage data associated with a period of operation of the engine, the engine controller having assigned thereto a first trust level 
Burns does not specifically disclose that the first communication path having assigned thereto a second trust level lower than the first trust level; transmitting a second indication of the usage data to a second presentation device forming part of a second communication path independent from the first communication path and having assigned thereto the second trust level; wherein the trust level of the first and second communication paths is elevated by having the usage data transmitted through the first and second independent communication paths.
However Longley teaches first and second independent communications paths of a lower trust level communicating data with two separate display devices (Longley: Paragraphs [0034] and [0037]-[0038], figure 2) wherein the trust level is elevated by having the data transmitted through the first and second independent communication paths (Longley: Paragraph [0030], elevated from DAL B to DAL A) so as to attain a design assurance level A without imposition of significant additional mechanical or electrical components (Longley: Paragraph [0027]).
It would have been obvious to one of ordinary skill in the art at the time of filing for Burns to implement the use of first and second independent communications paths communicating data with two separate display devices as taught by Longley in order to attain a design assurance level A without imposition of significant additional mechanical or electrical components (Longley: Paragraph [0027]).
As per claims 2 and 9:
Taking claim 2 as exemplary: Burns discloses transmitting the first indication to a first presentation device comprises transmitting the first indication to a first screen in a cockpit of an aircraft (Burns: Paragraph [0064]).
As per claims 3 and 10:
Taking claim 3 as exemplary: the combined Burns and Longley discloses transmitting the second indication to a second presentation device comprises transmitting the second indication to a second screen in the cockpit of the aircraft (Longley: Figure 2 and  Paragraph [0034] second display).
As per claims 6 and 13:
Taking claim 6 as exemplary: Burns discloses the usage data comprises a count of fatigue cycles for a component of the engine (Burns: Paragraph [0011]).
As per claims 7 and 14:
Taking claim 7 as exemplary: Burns discloses the usage data comprises a count of fatigue cycles for a component of an aircraft to which the engine is coupled (Burns: Paragraph [0012]).
As per claim 16:
The modified Burns discloses that the first presentation device and the first communication link form a first communication path; and - 14-05002993-2450USa second presentation device independent from the first presentation device, wherein the second presentation device and the second communication link form a second communication path independent from the first communication path (Longley: Paragraph [0037-38 figure 2]).
The modified Burns does not specifically disclose the first presentation device having assigned thereto the first trust level, and the second presentation device having assigned thereto the first trust level.
However Longley teaches the first and second display devices are DAL A certified (Longley: paragraph [0038]) in order to ensure that they have a certain level of redundancy and failure mitigation capabilities to reduce the likelihood that catastrophic failure will occur (Longley: Paragraph [0038]).
As per claim 17:

As per claim 18:
Burns discloses the engine controller is further configured for, subsequent to transmitting the first and second indications of the usage data, receiving a request for maintenance at the engine controller (Burns: Paragraph [0064] and figure 3A, 320 and 324).
As per claim 19:
Burns discloses the engine controller is further configured for, responsive to receiving the request for maintenance, issuing a subsequent request for maintenance of a particular component of the engine (Burns: Paragraph [0064] and figure 3A, 322 and 326).
As per claim 20:
Burns discloses the engine controller is further configured for, subsequent to transmitting the first and second indications of the usage data, receiving a lifecycle status for the engine based on the usage data (Burns: Paragraph [0039], engine life).

Claims 4-5 and 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Burns in view of Longley as applied to claims 1 and 8 above, and further in view of Ruttler (US 2017/0324437).
As per claims 4 and 11:
Taking claim 4 as exemplary: Burns does not specifically disclose transmitting the first indication to a first presentation device comprises transmitting the first indication to a handheld device.
However Ruttler teaches transmitting indications to a handheld device (Ruttler: paragraph [0027]) in order to allow enhanced access to information regarding the aircraft operation (Ruttler: Paragraph [0068]). 

As per claims 5 and 12:
Taking claim 5 as exemplary: Burns does not specifically disclose transmitting the first indication to a first presentation device comprises transmitting the first indication to a speaker in a cockpit of an aircraft.
However Ruttler teaches transmitting the first indication to a first presentation device comprises transmitting the first indication to a speaker in a cockpit of an aircraft (Ruttler: Paragraph [0025]) in order to allow audio to alert the pilot regarding airplane avionics, instruments and control information (Ruttler: Paragraph [0037] – [0038]).
It would have been obvious to one of ordinary skill in the art at the time of filing for Burns to implement  the first presentation device as a speaker as taught by Ruttler in order to allow audio to alert the pilot regarding airplane avionics, instruments and control information (Ruttler: Paragraph [0037] – [0038]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430.  The examiner can normally be reached on Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY K HUSON/Primary Examiner, Art Unit 2181